—In an action to recover damages for personal injuries, etc., the plaintiff appeals from an order of the Supreme Court, Kings County (M. Garson, J.), dated January 10, 2001, which denied her motion pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim and granted the defendant’s cross motion to dismiss the complaint for failure to timely serve a notice of claim.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the plaintiff’s motion for leave to serve a late notice of claim and granting the defendant’s cross motion to dismiss the *377complaint (see, Matter of Kittredge v New York City Hous. Auth., 275 AD2d 746; Matter of Tineo v City of New York, 273 AD2d 397; Matter of Kyser v New York City Hous. Auth., 178 AD2d 601). Bracken, P. J., Krausman, Luciano, Smith and Adams, JJ., concur.